HELD
BY THE COURT:
That a rule of greater stringency may prevail as to a purchase and sale of property than is exacted in relation to a mere bailment of it for carriage. That the vendor of the coal acted as agent or factor of the purchaser, and is reasonably bound to satisfy the carriage price to the carrier, if the consignee does not accept the consignment, and pay the agreed price at the place of destination. That the respondents are concluded from taking the defence of short weight. They are to be regarded as the factors of the consignor as well as consignees, and in that capacity to have virtually admitted and liquidated the quantity of the cargo, in relation to the freight payable to the carrier. A difference of quantity on the adjustment of the transaction between consignor and consignee must be adjusted between them. They are both to be regarded as having assented through their acts and acquiescenees to the rightfulness of the libelant’s demand as an agreed compensation for the services rendered.
Decree for the libelant for his claim, with interest.